Citation Nr: 0627931	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04- 31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, L5-S1 with right S1 radiculopathy (claimed as a 
neurological skeletal disorder and back condition).

2.  Entitlement to service connection for herniated nucleus 
pulposus C5-6 with right C6, C7 radiculopathy and bulging C3-
4 and C4-5 (claimed as a neurological skeletal disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

  
INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1984 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board makes specific note of the April 2004 VA 
examination whereby the examiner noted the veteran's 
condition to be consistent with fibromyalgia, and that this 
chronic condition, based on a review of the claims file, 
appears to have started in service.  Fibromyalgia is not a 
claimed condition by the veteran and thus is not currently 
before the Board for appellate review.  As such, the issue is 
referred to the RO for appropriate action.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2006. 
A transcript of the hearing is associated with the veteran's 
claims folders. At the August 2006 Travel Board hearing, the 
veteran raised the issue of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  The 
matter is referred to the RO for appropriate action.

In August 2006, the Board granted a motion to advance on 
docket due to the veteran's financial hardship.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has claimed service connection for herniated 
nucleus pulposus, L5-S1 with right S1 radiculopathy and 
herniated nucleus pulposus C5-6 with right C6, C7 
radiculopathy and bulging C3-4 and C4-5, both resulting from 
an October 1985 in-service motor vehicle accident.  The 
veteran is currently rated as 30% disabled for psychological 
factors affecting a musculoskeletal condition.  The record 
is, however, unsatisfactory for the current service 
connection claim as regards both the present state of the 
veteran's claimed disabilities and the relationship between 
the veteran's service, including the October 1985 accident, 
and current disabilities.  

The veteran has submitted numerous medical reports detailing 
her treatment from service up to the present, including in-
service accounts of chronic low back pain, treatment for 
"muscle spasms," and cervical strain.  It is not possible 
at present to assess the current condition of the veteran's 
neck and back. Thus a medical examination, speaking 
specifically to the existence of herniated nucleus pulposus 
in the claimed areas of the neck and back and the 
relationship of any such finding to service, must be 
obtained.  In addition, a medical examination is also 
necessary to clarify the role the veteran's motor vehicle 
accident, occurring sometime in 1997, played in contributing, 
or not, to the veteran's present state of health.  

The Board notes that the service medical records do not 
specifically list herniated nucleus pulposus of L5-S1 with 
right S1 radiculopathy or of C5-6 with right C6, C7 
radiculopathy and bulging C3-4 and C4-5 as conditions 
experienced by the veteran in service.  There are, however, 
numerous records of treatment in service for lower back pain 
and neck problems.  A medical opinion is required to relate 
the findings in the service medical records, particularly the 
findings of chronic low back pain, cervical strain, and 
related "muscle spasms" to the veteran's current conditions 
as assessed by a new, comprehensive VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Copies of all records of treatment 
from VA for the disabilities at issue 
from March 2004 to the present should be 
obtained.

2.  Copies of all  records of 
hospitalization following the veteran's 
1997 car accident should be obtained.

3.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the existence and etiology of 
herniated nucleus pulposus of L5-S1 with 
right S1 radiculopathy and of C5-6 with 
right C6, C7 radiculopathy and bulging in 
C3-4 and C4-5.  The examiner must review 
the claims file and state so in the 
report of examination. The examiner, 
based on examination findings, historical 
records, and medical principles, should 
give a medical opinion, with full 
rationale, as to the likelihood that the 
veteran currently has cervical and lumbar 
spine pathology, and if so, whether these 
conditions are the consequence of the 
1985 in service accident or are otherwise 
related to service, or in the 
alternative, related to the 1997 motor 
vehicle accident or any other non-service 
event.

4.  After the foregoing, the RO should 
review the veteran's claim.  If any 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).



